UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
BUILDING AND CONSTRUCTION            )
TRADES DEPARTMENT, AFL-CIO,          )
                                     )
                   Plaintiff,        )
                                     )
      v.                             )   Civil Action No. 06-677 (RBW)
                                     )
HILDA L. SOLIS, Secretary of Labor,  )
and STEVEN CHU, Secretary of Energy, )
                                     )
                   Defendants.       )
____________________________________)


                                   MEMORANDUM OPINION

        The Building and Construction Trades Department, AFL-CIO (the “BCT”), the plaintiff

in this civil lawsuit, “seeks judicial intervention to compel . . . the Secretary of Labor . . . to issue

an administrative determination concerning application of the Davis-Bacon Act, [40 U.S.C.

§§ 3141-44, 3146-47 (2006),] . . . to [the] construction of three buildings intended for the sole

and exclusive use of the . . . Department of Energy . . . that has been unreasonably withheld.”

First Amended Complaint Seeking Mandatory Injunctive Relief for Agency Action Unlawfully

Withheld, Declaratory Relief and Review of Agency Action (the “Compl.”) ¶ 1. Additionally,

the plaintiff “seek[s] judicial review of a [purported] final agency determination by [the

Department of Energy] that the Davis-Bacon Act does not apply to construction of two other

buildings intended for the sole and exclusive use of [the Department of Energy],” id., under the

Administrative Procedures Act, 5 U.S.C. §§ 551-59, 701-06, 1305, 3105, 3344, 4301, 5335,
5372, 7521 (2006) (the “APA”), and 28 U.S.C. § 1361 (2006), id. ¶ 2. 1 Both defendants seek to

dismiss the plaintiff’s claims against them pursuant to Federal Rules of Civil Procedure 12(b)(1)

and 12(b)(6). After carefully considering the plaintiff’s amended complaint, the defendants’

joint motion to dismiss, and all submissions made in conjunction with the defendants’ joint

motion, 2 the Court concludes for the reasons that follow that it must grant the defendants’ motion

in its entirety, but that the scope of that motion does not encompass all of the claims raised by the

plaintiff.

                                                 I. Background

         The following facts are alleged in the plaintiff’s amended complaint or are matters of

public record. The Davis-Bacon Act, enacted by Congress in 1931 and amended most recently

in 2002, provides in pertinent part that “[t]he advertised specifications for every contract in

excess of $2,000[] to which the Federal Government . . . is a party[] for [the] construction,

alteration, or repair . . . of public buildings . . . which requires or involves the employment of

mechanics or laborers shall contain a provision stating the minimum wages to be paid” to those

mechanics and laborers. 40 U.S.C. § 3142(a). “The minimum wages shall be based on the

wages [that] the Secretary of Labor determines to be prevailing for the corresponding classes of

laborers and mechanics” employed on similar projects in the “civil subdivision of the State in

which the work is to be performed,” id. § 3142(b), and “[e]very contract” covered by the statute

1
  The plaintiff’s amended complaint names Elaine L. Chao and Samuel W. Bodman, the former Secretary of Labor
and Secretary of Energy, respectively, as defendants in their official capacities. The Court has substituted the names
of Secretary Solis and Secretary Chu for former Secretary Chao and former Secretary Bodman pursuant to Federal
Rule of Civil Procedure 25(d).
2
  In addition to the plaintiff’s amended complaint and the defendants’ joint motion to dismiss, the Court considered
the following documents in reaching its decision: (1) the Memorandum of Points and Authorities in Support of
Defendants’ Joint Motion to Dismiss (the “Defs.’ Mem.”), (2) the Memorandum of Points and Authorities in
Opposition to Defendants’ Joint Motion to Dismiss (the “Pl.’s Opp’n”), and (3) the Defendants’ Joint Reply to
Plaintiff’s Memorandum of Points and Authorities in Opposition to Defendants’ Joint Motion to Dismiss (the
“Defs.’ Reply”).



                                                          2
“must contain stipulations that,” inter alia, the “contractor or subcontractor shall pay all

mechanics and laborers . . . the full amounts accrued at [the] time of payment, computed at wage

rates not less than those stated in the advertised specifications,” id. § 3142(c)(1). Under

Department of Labor regulations, “[a]ll questions relating to the application and interpretation of

wage determinations . . . shall be referred to the Administrator [of the Wage and Hour Division

of the Department of Labor],” whose “rulings and interpretations shall be authoritative.” 29

C.F.R. § 5.13 (2007).

       The plaintiff is “an unincorporated labor organization . . . chartered by the American

Federation of Labor-Congress of Industrial Organization . . . and composed of eleven (11)

national and international building and construction trade unions.” Compl. ¶ 8. The plaintiff

“has chartered more than 300 state and local building and construction trades councils,” which

“consist[] of local building and construction trades unions that collectively represent more than

three (3) million workers.” Id. “[M]any” of these workers “have been employed or may seek

employment by private contractors and subcontractors retained to construct buildings” in Oak

Ridge, Tennessee. Id.

       “On October 1, 1999,” the Department of Energy “entered into a contract with UT-

Battelle, LLC (‘UT-Battelle’) . . . for the maintenance and operation of the Oak Ridge National

Laboratory ([the] ‘ORNL’)” located in Oak Ridge, Tennessee. Id. ¶ 11. In August of 2000, UT-

Battelle submitted an infrastructure revitalization project for the ORNL, which would require the

“construction of eleven new facilities and renovation of existing [facilities] for the ORNL.” Id.

¶ 12. The plan called for the new facilities to be constructed by a private developer, who would

then lease the facilities to UT-Battelle for use by the Department of Energy. Id. ¶ 13. The

Department of Energy approved this plan on March 21, 2001. Id. ¶ 15.




                                                  3
       Shortly thereafter, on April 19, 2001, UT-Battelle formed a new not-for-profit

corporation called the UT-Battelle Development Corporation (“UT-Battelle Development”) to

“implement[] the privately financed elements of the UT-Battelle plan.” Id. ¶ 16. UT-Battelle

Development solicited proposals “for the design, construction, and lease of . . . three privately

funded facilities” in accordance with UT-Battelle’s revitalization plan. Id. ¶ 17. Under that plan,

the developer selected by UT-Battelle Development would “enter[] into a 25-year [g]round

[l]ease of the real property on which the three buildings would be located, with a possible

extension of not more than five additional years,” id. ¶ 18, and would lease the facilities

constructed on that real property to UT-Battelle Development, which would then sub-lease the

facilities to UT-Battelle for ten-year terms, id. ¶ 19.

       Pursuant to UT-Battelle’s revitalization plan, the Department of Energy “conveyed title

to the parcel of land” on its site in Oak Ridge “where the three buildings would be located by

quitclaim deed to [UT-Battelle Development]” on June 18, 2001. Id. ¶ 21. The quitclaim deed

“reserved to [the Department of Energy] the right to repurchase all or any part of the land

conveyed and any improvements for a nominal consideration” so long as no sub-leases had been

terminated prior to the expiration of UT-Battelle Development’s lease on the facilities. Id. This

conveyance led BCT president Edward C. Sullivan to submit a request to the Acting

Administrator of the Department of Labor Wage and Hour Division “pursuant to 29 C.F.R.

§ 5.13 for a determination whether the Davis-Bacon Act applie[d] to construction of the three

privately-financed buildings on land conveyed by [the Department of Energy] to [UT-Battelle

Development].” Id. ¶ 22. Sullivan’s letter notwithstanding, UT-Battelle Development

proceeded unabated with UT-Battelle’s revitalization plan, selecting a developer in August of

2001 and executing a ground lease with the developer that same month. Id. ¶¶ 23-24.




                                                   4
         “Subsequently, [the Department of Energy] and [UT-Battelle

Development] . . . submitted position statements on September 20, 2001, and September 28,

2001, respectively,” in which they “argued strenuously that the Davis-Bacon Act [did] not apply

to construction of the three privately-financed buildings” on the Department of Energy’s former

property. Id. ¶ 25. Over six months later, “in a letter dated May 13, 2002,” the Department of

Labor’s Wage and Hour Division responded to Sullivan’s inquiry by requesting that the

Department of Energy “submit a report within 30 days on the facts relating to the issue raised by

[Sullivan’s inquiry] and a statement of [the Department of Energy’s] position regarding the

applicability of the Davis-Bacon Act” to the three facilities under construction pursuant to UT-

Battelle’s revitalization plan. Id. ¶ 26. “To the best knowledge” of the plaintiff,

“[the Department of Energy] never responded” to this request. Id. ¶ 27.

         “[H]aving heard nothing further from [the Department of Energy] or [the Wage and Hour

Division] for more than one year,” the plaintiff “sought a meeting in January [of] 2003 with

representatives of [the Wage and Hour Division] to discuss the status of [Sullivan’s 2001

inquiry]” regarding the application of the Davis-Bacon Act to the construction of new facilities at

the Department of Energy’s Oak Ridge site. Id. ¶ 28. “Sullivan followed up this meeting” 3 by

submitting “a lengthy letter to Wage and Hour Administrator Tammy D. McCutchen dated

January 30, 2003.” Id. ¶ 29. In his letter, Sullivan contested the arguments raised by the

Department of Energy and UT-Battelle Development in their 2001 letters “and presented

additional arguments” in support of his position that the Davis-Bacon Act applied to the three

buildings under construction at the Oak Ridge site. Id. ¶ 29.

3
  The plaintiff does not explicitly allege in its amended complaint that the Wage and Hour Division of the
Department of Labor agreed to and actually did meet with Sullivan as requested, but the Court infers this to be the
case based on the plaintiff’s allegation that Sullivan submitted a letter to the Wage and Hour Administrator
“follow[ing] . . . this meeting.” Compl. ¶ 29.



                                                          5
       Alfred B. Robinson, Jr., the Senior Policy Advisor to the Wage and Hour Administrator,

responded to this letter in a correspondence of his own dated March 26, 2003. Id. ¶ 30. In that

correspondence, Robinson stated that the Department of Labor had asked the Department of

Energy to provide additional documents to ensure a thorough review of the matter by the Wage

and Hour Division. Id. However, as Sullivan pointed out in his reply letter dated April 14, 2003,

by that time “construction of the three buildings had begun and was nearing completion without

application of the Davis-Bacon Act.” Id. ¶ 32. Ultimately, the Wage and Hour Division

“refused . . . to take any action with regard to [Sullivan’s 2001 inquiry] for the next two years,

during which time construction of the three buildings was completed.” Id. ¶ 34.

       While awaiting final action from the Wage and Hour Division, the plaintiff learned “in

mid-2004 that [the Department of Energy] was contemplating an arrangement similar to the one

executed for construction of the three buildings” on its site in Oak Ridge “for construction of a

production-support complex and another building to house a visitors center, historical exhibits[,]

and a 400-seat auditorium within [the Department of Energy’s] Y-12 National Security

Complex, which is also located on the Oak Ridge [s]ite.” Id. ¶ 35. After Robinson, “now

Deputy Wage and Hour Administrator,” asked the Department of Energy to provide information

regarding the possibility of a construction project involving the Y-12 National Security Complex

at Sullivan’s request, id. ¶ 37, R. Paul Detwiler, the Acting Deputy General Counsel for the

National Nuclear Security Administration (the “NNSA”), informed Robinson in a letter dated

October 3, 2005, “that NNSA was contemplating the sale of two parcels of real property it

own[ed] at the [Department of Energy’s Oak Ridge site] to a private[,] non-profit corporation,”

id. ¶ 38, which would use funds raised by the City of Oak Ridge Industrial Development Board

“to purchase the property from [the Department of Energy] at fair market value and construct




                                                  6
two buildings that would be leased by [the entity managing the Y-12 National Security Complex]

and paid for” by the NNSA, id. ¶ 39. This response led Sullivan to renew his inquiry as to

whether the Davis-Bacon Act applied to the buildings constructed pursuant to UT-Battelle’s

revitalization plan on October 17, 2005. Id. ¶ 41.

       Having received no response from Robinson, the plaintiff filed its initial complaint in this

Court on April 14, 2006. Five days later, Robinson, “now Acting Wage and Hour Administrator,

advised . . . Sullivan that[] because construction of the three buildings” at the Department of

Energy’s Oak Ridge site was completed, there was no need to determine whether the Davis-

Bacon Act applied to the construction contracts for those facilities. Id. ¶ 44. In light of this

letter, the plaintiff filed an amended complaint on April 21, 2006.

       In its amended complaint, the plaintiff seeks injunctive and declaratory relief against

Secretary Solis for the Department of Labor’s alleged violations of the APA in failing to issue a

determination as to whether the Davis-Bacon Act applied to the three facilities built pursuant to

UT-Battelle’s revitalization plan. Am. Compl. ¶¶ 47-50, 54-60. It also seeks a writ of

mandamus compelling Secretary Solis to issue such a determination pursuant to 28 U.S.C.

§ 1361. Id. ¶¶ 51-53. Finally, the plaintiff seeks injunctive and declaratory relief against

Secretary Chu for the Department of Energy’s alleged violations of the APA “by failing to insure

that a provision mandating compliance with the prevailing wage requirement in the Davis-Bacon

Act is incorporated in each of the contracts and subcontracts” for the facilities and improvements

to be built at the Y-12 National Security Complex. Id. ¶ 62; see also id. ¶¶ 68-70 (claiming that a

declaratory judgment against Secretary Chu should be entered based on the same facts). The

plaintiff also seeks injunctive relief directly under the Davis-Bacon Act. Id. ¶¶ 71-73.




                                                  7
         In support of their joint motion to dismiss the plaintiff’s amended complaint, the

defendants argue that the plaintiff’s claims against Secretary Solis arising from the Department

of Labor’s alleged failure to follow the requirements of 5 U.S.C. § 555(b) (Counts I-III of the

amended complaint) 4 should be dismissed because (1) insofar as the plaintiff seeks to “compel

agency action unlawfully withheld or unreasonably delayed” pursuant to 5 U.S.C. § 706(1), it

fails to state a claim for relief now that the Department of Labor has made a determination about

the merits of the plaintiff’s request with Robinson’s April 19, 2006 letter, Defs.’ Mem. at 15-16,

and (2) insofar as it seeks a writ of mandamus compelling Secretary Solis to fulfill her

obligations under § 555(b), the plaintiff does not satisfy the stringent criteria for the issuance of

the writ, id. at 16-24. Further, the defendants argue that the plaintiff’s claims against Secretary

Chu under the APA (Counts VI-VII of the amended complaint) should be dismissed because the

plaintiff purportedly (1) does not state a claim that falls within the limited waiver of sovereign

immunity provided by the APA, id. at 25-28, and (2) has failed to exhaust the appropriate

administrative remedies, id. at 28-30. The defendants do not advance any arguments regarding

Counts IV, V, or VIII of the amended complaint. 5

         The plaintiff argues in opposition to the defendants’ motion that Robinson’s April 19

letter does not constitute an actual response to the plaintiff’s request for a Davis-Bacon coverage

determination, Pl.’s Opp’n at 11-13, and that the criteria for the issuance of a writ of mandamus

4
  The plaintiff actually refers to the “First Cause of Action” through the “Eighth Cause of Action” in its amended
complaint. For ease of reference, the Court will refer to the “First Cause of Action” as “Count I,” the “Second
Cause of Action” as “Count II,” and so forth.
5
  The defendants contend that the APA is “the sole basis for [the plaintiff’s] separate cause of action against the
Secretary of Energy.” Defs.’ Mem. at 25. This is plainly in error. In Count VIII of the amended complaint, the
plaintiffs assert that “by failing to insure that a stipulation was incorporated in each agreement for the lease of two
buildings . . . requir[ing] all contractors and subcontractors to pay all mechanics and laborers employed directly on
the site of the work in accordance with . . . the Davis-Bacon Act,” the “Secretary of Energy and
lower[-]level [Department of Energy] officials violated . . . the Davis-Bacon Act.” Compl. ¶ 72. The defendants
appear to have overlooked this claim in crafting their joint motion to dismiss.



                                                           8
as well as mandatory injunctive relief under the APA have been met in this instance, id. at 14-28.

It argues strenuously that the Department of Energy’s determination that its contracts with the

ORNL are not subject to the Davis-Bacon Act constitutes a “final agency action” subject to

judicial review under the APA, id. at 29-34, and that exhaustion of administrative remedies is not

required for actions under the Davis-Bacon Act, id. at 34-41. The defendants contest each of

these points in their reply memorandum. Defs.’ Reply at 1-13.

                                             II. Standard of Review

         As set forth above, the defendants seek relief pursuant to both Federal Rule of Civil

Procedure 12(b)(1) and Rule 12(b)(6). However, the defendants seek relief under Rule 12(b)(1)

against Secretary Solis only with respect to the plaintiff’s petition for a writ of mandamus—an

argument the Court does not reach on its merits for the reasons set forth below. See infra n.6.

And while the defendants assert that the plaintiff’s claims against Secretary Chu should be

dismissed both “for lack of subject[-]matter jurisdiction and for failure to state a claim upon

which relief can be granted,” Defs.’ Mem. at 2, “[t]he judicial review provisions of the APA are

not jurisdictional,” Air Courier Conference of Am. v. Am. Postal Workers Union AFL-CIO, 498

U.S. 517, 523 n.3 (1991). 6 Accordingly, the Court addresses the only standard of review actually


6
  The Court recognizes that the District of Columbia Circuit has described the exhaustion requirements of the APA
as “jurisdictional” on at least one prior occasion. See, e.g., Balt. Gas and Elec. Co. v. FERC, 252 F.3d 456, 458
(D.C. Cir. 2001) (“The ban on judicial review of actions ‘committed to agency discretion by law’ [under 5 U.S.C.
§ 701(a)(2)] is jurisdictional. . . . That is, Congress has not given the courts the power to hear challenges to an
agency’s exercise of the discretion with which Congress has entrusted it.”). However, the Supreme Court has since
cautioned against “drive-by jurisdictional rulings that should be accorded no precedential effect on the question
whether the federal court had authority to adjudicate the claim in suit,” Arbaugh v. Y&H Corp., 546 U.S. 500, 511
(2006) (internal citation and quotation marks omitted), and the District of Columbia Circuit has more recently
followed the lead of the Supreme Court in describing the requirements for judicial review set forth in the APA as
non-jurisdictional. See, e.g., John Doe, Inc. v. DEA, 484 F.3d 561, 565 (D.C. Cir. 2007) (“When judicial review is
sought under the APA, . . . the requirement of ‘final agency action’ is not jurisdictional.”); Center for Auto Safety v.
Nat’l Highway Safety Admin., 452 F.3d 798, 805 (D.C. Cir. 2006) (“[I]n cases . . . in which judicial review is
sought under the APA rather than a particular statute prescribing judicial review, the requirement of final agency
action is not jurisdictional.”). As the exhaustion requirements of the APA are denominated as “except[ions],” 5
U.S.C. § 701(a), to the other “judicial review provisions of the APA,” Air Courier Conference, 498 U.S. at 523 n.3,
(continued . . . )


                                                           9
governing the disposition of the defendants’ motion: the standard governing a motion to dismiss

for failure to state a claim under Rule 12(b)(6).

         On a motion to dismiss under Rule 12(b)(6), the Court “must treat the complaint’s factual

allegations as true and must grant [the] plaintiff the benefit of all reasonable inferences from the

facts alleged” in considering motions to dismiss under Rule 12(b)(6). Trudeau v. FTC, 456 F.3d

178, 193 (D.C. Cir. 2006) (internal citation and quotation marks omitted). The Court may only

consider the facts alleged in the complaint, any documents attached as exhibits thereto, and

matters subject to judicial notice in weighing the merits of the motion. EEOC v. St. Francis

Xavier Parochial Sch., 117 F.3d 621, 624-25 (D.C. Cir. 1997). The Court’s focus is therefore

restricted to the facts as alleged by the plaintiff, which must be sufficiently detailed “to raise a

right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, ___ U.S. ___, 127 S. Ct.

1955, 1965 (2007).

                                                III. Legal Analysis

         Based upon the positions taken by the parties in their respective memoranda of law, the

issues before the Court fall into two discrete categories. The first issue, which runs through all

of the arguments made by the parties with respect to the plaintiff’s claims against Secretary

Solis, is whether the Department of Labor satisfied its regulatory obligations regarding the

plaintiff’s coverage determination request when the Acting Wage and Hour Administrator issued

his ruling on April 19, 2006, denying the plaintiff’s request as moot. The second issue is

whether the Department of Energy’s decision to sell parcels of property to a private developer

without ensuring that any construction contracts entered into by the developer observe the

provisions of the Davis-Bacon Act gives rise to an immediate cause of action under the APA or

by the statute itself, it stands to reason that those exceptions must be non-jurisdictional as well. The Court will
therefore treat them as such.



                                                           10
is instead a preliminary decision that must first be challenged through the administrative process.

The Court considers each of these issues in turn.

A.       Claims Against Secretary Solis (Counts I-III)

         Counts I through III of the plaintiff’s amended complaint turn on the notion that the

Department of Labor has unlawfully refused to rule on the merits of the plaintiff’s request for a

determination as to whether the Davis-Bacon Act applies to the buildings constructed at the

ORNL from 2001-2003. Pursuant to 5 U.S.C. § 555(b), an agency covered by the APA must

“proceed to conclude a matter presented to it” “within a reasonable time,” and if the “agency

action” is “unlawfully withheld or unreasonably delayed,” a “reviewing court” may compel the

agency to act, 5 U.S.C. § 706(1). “Were it otherwise, agencies could effectively prevent judicial

review of their policy determinations by simply refusing to take final action.” Cobell v. Norton,

240 F.3d 1081, 1095 (D.C. Cir. 2001).

         Courts in this circuit “assess several factors in order to determine whether an agency’s

delay is ‘unreasonable.’” In re Int’l Chem. Workers Union, 958 F.2d 1144, 1149 (D.C. Cir.

1992).

                First, the court should ascertain the length of time that has elapsed
                since the agency came under a duty to act. . . . Second, the
                reasonableness of the delay must be judged in the context of the
                statute which authorizes the agency’s action. . . . Third, the court
                must      examine      the     consequences     of    the    agency’s
                delay. . . . [And f]inally, the court should give due consideration in
                the balance to any plea of administrative error, administrative
                convenience, practical difficulty in carrying out a legislative
                mandate, or need to prioritize in the face of limited resources.

Id. (internal citation and quotation marks omitted).

         Here, more than five years passed from the date of the plaintiff’s first request for a

coverage determination of the ORNL construction project undertaken by the Department of




                                                  11
Energy in 2001 and the filing of the plaintiff’s initial complaint in this Court. A delay of that

duration is completely contrary to the statutory scheme giving rise to the Department of Labor’s

oversight obligations, which presupposes that a determination as to whether the Davis-Bacon Act

applies to a particular contract will take place prior to the execution of the contract, see 40

U.S.C. § 3142 (setting forth requirements for prospective “contract[s] . . . to which the Federal

Government . . . is a party” for the “construction, alteration, or repair . . . of public buildings and

public works”), and provides no remedial relief other than that set forth in the contracts

themselves, id. §§ 3143-44. Indeed, the Acting Wage and Hour Administrator’s eventual

determination that the plaintiff’s claim was moot suggests that the Department of Labor’s delay

inured to its own benefit insofar as it obviated the need for any determination on the merits of the

plaintiff’s coverage determination request, and there is no suggestion in the record before the

Court that this delay was due to any special difficulties faced by the Department of Labor in

rendering its decision. Thus, there is little question that, as of the date of the commencement of

this lawsuit, the Department of Labor had “unreasonably delayed” its ruling on the plaintiff’s

Davis-Bacon coverage determination request.

        The problem for the plaintiff is that its request to remedy this delay is moot. A claim is

moot “if the judgment, regardless of which way it goes, will neither presently affect the parties’

rights nor have a more-than-speculative chance of affecting them in the future,” Noble v.

Sombrotto, 525 F.3d 1230, 1241 (D.C. Cir. 2008) (internal citation and quotation marks

omitted); i.e., “when the issues presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome,” County of Los Angeles v. Davis, 440 U.S. 625, 631 (1979)

(internal citation and quotation marks omitted). The mootness doctrine is distinct from that of

standing only in that “the standing inquiry remains focused on whether the party invoking




                                                  12
jurisdiction had the requisite stake in the outcome when the suit was filed,” Davis v. FEC, ___

U.S. ___, ___, 128 S. Ct. 2759, 2769 (2008), whereas “[a] court determines whether a case is

moot at the time of review and not at the time of filing,” Mogu v. Chertoff, 550 F. Supp. 2d 107,

110 n.5 (D.D.C. 2008).

         In Counts I through III of its amended complaint, the plaintiff asks that the Court compel

a ruling from the Department of Labor on its Davis-Bacon coverage determination request. The

Department of Labor has issued just such a ruling in the form of its Acting Wage and Hour

Administrator’s April 19, 2006 letter. Thus, the plaintiff lacks any “legally cognizable interest”

in having the Court determine whether the Department of Labor’s delay in responding to the

plaintiff’s inquiries was unreasonable. In other words, its request for injunctive relief compelling

Secretary Solis to act on its Davis-Bacon coverage determination request, whether articulated as

a cause of action arising under the APA or as a petition for the writ of mandamus, is moot. See

James Luterbach Constr. Co., Inc. v. Adamkus, 781 F.2d 599, 602 (11th Cir. 1986) (holding that

request for declaratory judgment regarding applicability of federal regulations to construction

contract by the Environmental Protection Agency was moot once construction was completed). 7

         The plaintiff argues that the Acting Wage and Hour Administrator’s April 19, 2006 letter

did not “actually respond[]” to the plaintiff’s request for a Davis-Bacon coverage determination

because the Acting Wage and Hour Administrator did not decide the merits of the plaintiff’s

request, choosing instead to deny the request as moot. Pl.’s Opp’n at 12. But the plaintiff cites

to no statutory or regulatory authority requiring the Department of Labor to rule on the merits of

every wage determination request submitted to it. To the contrary, “an agency has ‘substantial


7
  Because the plaintiff’s petition for the issuance of a writ of mandamus compelling Secretary Solis to consider the
plaintiff’s request for a Davis-Bacon coverage determination is moot as well, the Court does not address the merits
of that request.



                                                         13
discretion’ to decide whether to hear issues which might be precluded by mootness.” RT

Commc’ns, Inc. v. FCC, 201 F.3d 1264, 1267 (10th Cir. 2000) (internal citation and quotation

marks omitted). And while “[t]he subject matter of agencies’ jurisdiction naturally is not

confined to cases or controversies inasmuch as agencies are creatures of [A]rticle I [of the

Constitution]” as opposed to Article III, Tenn. Gas Pipeline Co. v. Fed. Power Comm’n, 606

F.2d 1373, 1380 (D.C. Cir. 1979), “[an] agency’s determination of mootness is informed by an

examination of the proper institutional role of an adjudicatory body and a concern for judicial

economy,” Climax Molybdenum Co. v. Sec’y of Labor, 703 F.2d 447, 451 (10th Cir. 1963).

Consequently, “an agency acts within its discretion in refusing to hear a case that would be

considered moot if tested under the Article III ‘case or controversy’ requirement.” Id.

       It may be that the Acting Wage and Hour Administrator’s mootness determination is, as

the plaintiff describes it, nothing more than “a post hoc rationalization for [the] Secretary of

Labor’s unlawful and unreasonable failure to respond to [the plaintiff’s] June 25, 2001 request

for a Davis-Bacon coverage determination.” Pl.’s Opp’n at 12. But if the Department of Labor

has somehow abused its discretion in denying the plaintiff’s request as moot, the proper course

of action is for the plaintiff to challenge the merits of that conclusion under 5 U.S.C. § 706(2),

not to force the Department of Labor to issue new decisions in response to the plaintiff’s request

until it receives one it deems satisfactory. Therefore, Counts I through III of the plaintiff’s

amended complaint must be dismissed as moot.

B.     Claims Against Secretary Chu (Counts VI-VII)

       Counts VI through VII of the plaintiff’s amended complaint concern the Department of

Energy’s purported “fail[ure] to insure that a provision mandating compliance with the

prevailing wage requirement in the Davis-Bacon Act is incorporated in each of the contracts and




                                                 14
subcontracts for construction of two buildings . . . within the boundaries of the Y-12 National

Security Complex,” Compl. ¶ 62; see also id. ¶ 69 (same), which the plaintiff casts as an abuse of

the Department of Energy’s discretion under the APA. As the Court noted above, the defendants

seek to dismiss these claims on the grounds that the Department of Energy has not issued a “final

decision” subject to APA review and that the plaintiff has not exhausted its administrative

remedies. Defs.’ Mem. at 25-30; Defs.’ Reply at 6-13. “[T]he concepts of ‘final decision’ and

‘exhaustion’ are often closely intertwined and sometimes confused,” but the concepts “are not

identical, . . . no matter how often they converge.” Daniels v. Union Pac. R. Co., 530 F.3d 936,

940 n.9 (D.C. Cir. 2008) (internal citation and quotation marks omitted). As the Supreme Court

explained in Darby v. Cisneros, 509 U.S. 137 (1993):

               The finality requirement is concerned with whether the initial
               decisionmaker has arrived at a definitive position on the issue that
               inflicts an actual, concrete injury; the exhaustion requirement
               generally refers to administrative and judicial procedures by which
               an injured party may seek review of an adverse decision and obtain
               a remedy if the decision is found to be unlawful or otherwise
               inappropriate.

Id. at 144.

        With respect to the issue of finality, § 10(c) of the APA, codified as 5 U.S.C. § 704,

provides:

               Agency action made reviewable by statute and final agency action
               for which there is no other adequate remedy in a court are subject
               to judicial review. A preliminary, procedural, or intermediate
               agency action or ruling not directly reviewable is subject to review
               on the review of the final agency action. Except as otherwise
               expressly required by statute, agency action otherwise final is final
               for the purposes of this section whether or not there has been
               presented or determined an application for a declaratory order, for
               any form of reconsideration, or, unless the agency otherwise
               requires by rule and provides that the action meanwhile is
               inoperative, for an appeal to superior agency authority.




                                                 15
        The APA defines the term “agency action” as “the whole or a part of an agency rule,

order, license, sanction, relief, or the equivalent or denial thereof, or failure to act,” 5 U.S.C.

§ 551(13); i.e., actions by an agency that are “circumscribed” and “discrete.” Norton v. S. Utah

Wilderness Alliance, 542 U.S. 55, 62 (2004). As for finality, “two requirements must be

satisfied . . . : [f]irst, the action must mark the ‘consummation’ of the agency’s decisionmaking

process, . . . [a]nd second, the action must be one by which rights or obligations have been

determined, or from which legal consequences will flow.” Bennett v. Spear, 520 U.S. 176, 177-

78 (1997) (internal citation and quotation marks omitted). “The core question is whether the

agency has completed its decisionmaking process, and whether the result of that process is one

that will directly affect the parties.” Franklin v. Massachusetts, 505 U.S. 788, 797 (1992); see

also Nat’l Ass’n of Home Builders v. U.S. Army Corps of Eng’rs, 417 F.3d 1272, 1278 (D.C.

Cir. 2005) (“[A]n agency action is final if . . . it is ‘definitive’ and has a ‘direct and

immediate . . . effect on the day-to-day business’ of the party challenging it . . . .” (quoting FTC

v. Standard Oil Co., 449 U.S. 232, 239 (1980) (internal citation and quotation marks omitted))).

        The defendant argues that the plaintiff has failed to allege any final agency action on the

part of the Department of Energy “because they [were] subject to administrative review by the

Secretary of Labor.” Defs.’ Mem. at 26-27. They note that pursuant to 29 C.F.R. § 5.13, “any

party dissatisfied with an agency’s [Davis-Bacon Act] coverage determination [must] bring that

dispute before the Wage and Hour Administrator,” id. at 27, then “file an[y] appeal with the

Administrative Review Board,” id. at 28 (citing 29 C.F.R. § 7.9), and contend that “[i]n light of

[these] regulations, there is no question that the opinions of the [Department of Energy’s]

contracting officials do not constitute a ‘final order’ of the Secretary of Energy that may be

reviewed immediately by a federal district court,” id.




                                                   16
       This argument runs afoul of the plain language of § 704. That section expressly provides

that “agency action otherwise final is final for the purposes of this section whether or not there

has been . . . an appeal to superior agency authority” except where that review is (1) “require[d]

by rule” and (2) the rule “provides that the action meanwhile is inoperative.” 5 U.S.C. § 704. As

the plaintiff correctly notes, “[t]here is no provision in [the] Secretary of Labor’s regulations[]

[that] provides a procedure that effectively renders inoperative an initial decision by [the

Department of Labor] . . . concerning [the] application and interpretation of the Davis-Bacon Act

when the Wage and Hour Administrator is asked to . . . issue a ruling or determination.” Pl.’s

Opp’n at 40-41.

       The defendants do not dispute this point. Rather, they argue that the “Wage and Hour

Administrator has the authority to require that the contracting agency terminate and resolicit the

contract with the valid wage determination,” and may “require the agency to incorporate the

valid wage determination retroactive to the beginning of the construction.” Defs.’ Reply at 12

(citing 29 C.F.R. § 1.6(f) (2008)). Assuming this is so, that authority still does not satisfy

§ 704’s requirement “that the action . . . is inoperative” while it is subject to review by the

“superior agency authority,” and therefore does not render any action by the Department of

Energy “non-final” for purposes of § 704.

       Instead, it is the second requirement of finality—that the agency action have “a ‘direct

and immediate . . . effect on the day-to-day business’ of the party challenging it,” Nat’l Ass’n of

Home Builders, 417 F.3d at 1278 (quoting Standard Oil Co., 449 U.S. at 239 (internal citation

and quotation marks omitted))—that derails the plaintiff’s claims against Secretary Chu. The

problem for the plaintiff is that it is neither involved in nor directly affected by the “Secretary of

Energy’s sale of land [at the] NNSA’s Y-12 National Security Complex,” which is the only




                                                  17
“agency action” by the Department of Energy challenged by the plaintiff. Pl.’s Opp’n at 34. 8

Instead, its “rights” will only be “determined,” Bennett, 520 U.S. at 178, when the purchaser of

the land for sale at the Y-12 National Security Complex enters into a construction contract with a

third party and either does or does not require the contractor to observe the requirements of the

Davis-Bacon Act. Until the purchaser actually fails to impose this requirement on the

construction contractor, there will be no “actual, concrete injury” suffered by the plaintiff.

Darby v. Cisneros, 509 U.S. at 144.

         Due to the lapse in time between the date when the plaintiff’s opposition to the

defendant’s motion to dismiss was filed (July 28, 2006) and the issuance of this memorandum

opinion, 9 it may well be the case that the Department of Energy has since sold the parcels in

question and that the purchaser has contracted for construction on those parcels. But even if this

is the case, and even if the purchaser did not require the construction contractor to abide by the

requirements of the Davis-Bacon Act, those events would not make any action taken by the

Department of Energy final with respect to the plaintiff. Rather, under those circumstances the

purchaser would be the entity engaging in some final action with respect to the plaintiff. Such an

action would not, however, be subject to scrutiny under the APA because the statute provides


8
  As the Court noted above, the plaintiff describes the “agency action” taken by the Department of Energy
somewhat differently in its amended complaint, identifying the “agency action” at issue as the Department of
Energy’s “fail[ure] to insure that a provision mandating compliance with the prevailing wage requirement in the
Davis-Bacon Act is incorporated in each of the contracts and subcontracts for construction of two buildings . . .
within the boundaries of the Y-12 National Security Complex.” Compl. ¶ 62; see also id. ¶ 69 (same). But whether
framed as a “fail[ure] to insure” a particular result or as a simple sale of real estate, the bottom line is the same: the
rights of the plaintiff’s constituents will not be “denie[d],” nor their “legal relationship” with the owner of any land
upon which buildings are being constructed at the Y-12 National Security Complex “fixe[d],” Reliable Automatic
Sprinkler Co., Inc. v. Consumer Prod. Safety Comm’n, 324 F.3d 726, 731 (D.C. Cir. 2003), until the owner
contracts for construction of the building without requiring the contractor to observe the requirements of the Davis-
Bacon Act.
9
  The long delay in the issuance of this memorandum opinion was due in large part to the high volume of cases
pending before this Court and in part due to an internal recordkeeping error in this Court’s Chambers that has since
been corrected. The Court regrets any inconvenience caused by this delay.



                                                           18
relief only to “[a] person suffering legal wrong . . . or adversely affected or aggrieved by agency

action,” 5 U.S.C. § 702 (emphasis added), and the purchaser of the buildings in question, at least

according to the plaintiff, would have been a “private[,] non-profit corporation,” Compl. ¶ 38.

       This does not, however, foreclose relief under the APA to the plaintiff. As the plaintiff is

well aware, it can request a determination from the Department of Labor as to whether the

Davis-Bacon Act applies to any construction contracts entered into by purchasers of any real

property at the Y-12 National Security Complex pursuant to 29 C.F.R. § 5.13. If the Department

of Labor does not rule on the plaintiff’s request in a timely manner, the plaintiff can request

relief from this Court pursuant to 5 U.S.C. § 706(1). And if the Department of Labor issues a

ruling that the plaintiff believes is arbitrary and capricious, it can request relief from this Court

pursuant to 5 U.S.C. § 706(2), just as it has done in Counts IV and V of its amended complaint.

But the Court cannot enjoin or declare unlawful activity by an agency that does not definitively

injure the plaintiff in any way. Counts VI throughVII of the amended complaint must therefore

be dismissed.

                                            IV. Conclusion

       In some respects, the arguments resolved by the Court today are much ado about nothing.

Counts IV and V of the plaintiff’s amended complaint, which the defendants have not

challenged, directly address the reasonableness of the Acting Wage and Hour Secretary’s

decision to reject the plaintiff’s request for a Davis-Bacon coverage determination as moot. And

if the Court were to conclude that the Davis-Bacon Act gives rise to a private right of action,

Count VIII of the amended complaint would put the coverage determination issue squarely

before the Court, which would appear to be the result desired by the plaintiff all along.

Therefore, in addition to granting the defendants’ motion to dismiss and dismissing Counts I




                                                  19
through III and VI and VII of the plaintiff’s amended complaint, the Court will order the parties

to file a joint proposed briefing schedule to address the viability of Counts IV, V, and VIII of the

amended complaint so that the Court can bring this case to a final resolution.

        SO ORDERED this 4th day of March, 2009. 10


                                                                     REGGIE B. WALTON
                                                                     United States District Judge




10
   An order will be entered contemporaneously with this memorandum opinion (1) granting the defendants’ motion
to dismiss, (2) dismissing Counts I through III and V through VII of the plaintiff’s amended complaint, and (3)
directing the parties to file a joint proposed briefing schedule within thirty days of the entry of the order.



                                                      20